Citation Nr: 0406430	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for rheumatic heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1958 to 
June 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

As will be discussed in the decision below, the issue 
developed for the Board's review by the RO is whether new and 
material evidence has been presented to reopen a previously 
denied claim of service connection for rheumatic heart 
disease.  Nevertheless, when the veteran appeared for a 
hearing before the Board in September 2003, he argued that he 
had, to his knowledge, never experienced rheumatic heart 
disease.  Rather, he indicated that he desired to pursue a 
claim of service connection for valvular heart disease that 
is unrelated to any rheumatic heart disease.  This issue is 
therefore referred to the RO for adjudication.  


FINDINGS OF FACT

1.  By a February 1961 rating action, a previously denied 
claim of service connection for rheumatic heart disease was 
confirmed.  The veteran did not file an appeal with the 
Board.

2.  Evidence received since the February 1961 rating decision 
is new, but it is not evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the underlying 
claim of service connection for rheumatic heart disease.  




CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of service connection for rheumatic heart disease.  
38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) has been enacted.  The 
VCAA has left intact the requirement that new and material 
evidence be received in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108.  This is 
required before the Board may determine whether the duty to 
assist is fulfilled and proceed to evaluate the merits of 
that claim.  38 C.F.R. 3.159(c)(4) (2003).  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  The Board notes that the veteran was 
apprised of the provisions of the VCAA in a letter of April 
2002, and in the statement of the case (SOC) of September 
2002, which also provided the text of the pertinent new 
regulations implementing the VCAA.  The Board also notes that 
the veteran was apprised specifically in April 2002 of the 
requirement that new and material evidence be received to 
reopen a claim.  An example of a type of evidence which might 
satisfy the new and material requirement was given.

I.  Background

Service connection for rheumatic heart disease was denied in 
an unappealed rating decision of September 1960.  The denial 
was based on the assessment of a medical evaluation board 
which determined, based on the veteran's medical condition 
and the medical history provided by the veteran, that the 
veteran's symptoms resulted from rheumatic heart disease 
which was not service connected because it existed prior to 
service.  The medical evaluation board's specific diagnosis 
was:  rheumatic heart disease, inactive, manifested by aortic 
valvular insufficiency, mitral stenosis, minimal left atrial 
hypertrophy; normal sinus rhythm, functional therapeutic 
class, I-B.  After the RO's September 1960 rating decision, 
the veteran was afforded a hearing at the RO in February 
1961.  The transcript of that hearing is of record.  By a 
February 1961 decision, the prior denial was confirmed.  The 
veteran did not appeal.  

Thereafter, in April 2002, the veteran submitted a claim 
requesting service connection for a "heart condition."  The 
RO treated the veteran's April 2002 request as an application 
to reopen the previously adjudicated claim for rheumatic 
heart disease.

The RO considered the existing case file along with the newly 
submitted treatment records and doctors' reports from the 
Latrobe Area Hospital, Latrobe, Pennsylvania; Cardio-Thoracic 
Surgery Associates, Inc., Pittsburgh, Pennsylvania; and 
Allegheny General Hospital, Pittsburgh, Pennsylvania, most of 
which concerned the veteran's surgery to implant a prosthetic 
aortic valve in June 1999.  In May 2002 the RO issued a 
rating decision denying the veteran's application to reopen 
his request for service connection for his rheumatic heart 
disease on the basis that no new and material evidence had 
been submitted.  

II.  New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

As noted above, service connection for rheumatic heart 
disease was denied in unappealed September 1960 and February 
1961 rating decisions.  As a result, service connection for 
rheumatic heart disease now may be considered on the merits 
only if new and material evidence has been received since the 
time of the prior final decision in February 1961.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

The pertinent evidence of record at the time of the February 
1961 decision consisted of the veteran's service medical 
records (SMRs), and the report of a VA medical examination, 
along with the veteran's testimony provided in February 1961.    

As noted above, evidence added to the record since the 
February 1961 decision includes treatment records and 
doctors' statements from the Latrobe Area Hospital, Latrobe, 
Pennsylvania; Cardio-Thoracic Surgery Associates, Inc., 
Pittsburgh, Pennsylvania; and Allegheny General Hospital, 
Pittsburgh, Pennsylvania.  The new records relate only to the 
veteran's asthma and to his June 1999 aortic valve 
replacement and treatments related to that surgery.  There is 
nothing in the newly submitted evidence that relates any 
disability, especially rheumatic heart disease, to the 
veteran's military service.  In fact, G.W.S., M.D., the 
surgeon who performed the veteran's aortic valve replacement, 
noted in a May 1999 letter to the referring physician, R.C., 
M.D., that the veteran's past medical history was significant 
only for asthma.  

While the newly submitted evidence is new, it is not material 
because it does not relate to an unestablished fact necessary 
to substantiate the claim.  This is so because it merely 
relates to medical events since about 1996.  While it might 
be assumed that the veteran's need for a valve replacement 
could be traced to a history of rheumatic heart disease, even 
this assumption, if viable, cannot be considered new and 
material evidence.  This is so because the veteran's SMRs had 
previously included a medical assessment of such a 
relationship, namely rheumatic heart disease manifested by 
valvular insufficiency.  Therefore, the Board concludes that 
there is nothing in the new evidence that is both new and 
material.  In other words, even the inferences that might be 
drawn from the newly received evidence do not tend to prove 
the claim of service connection in a manner not already shown 
in February 1961.  

The transcript of the September 2003 Board hearing is also 
new to the record.  However, it consists of lay statements by 
the veteran which merely reiterate his contention that his 
current disability is related to his military service.  In 
fact, he has contended that he never had rheumatic heart 
disease.  Competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1).  Thus, for 
example, the veteran is competent to testify regarding 
symptoms he experiences.  But medical opinions, by their very 
nature, require specialized education, training, and 
experience.  Thus, lay statements cannot provide a competent 
medical diagnosis or medical opinion regarding etiology, and, 
as the veteran is a layperson, his statements as to diagnosis 
and etiology do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).  Thus, his statements do not, by themselves or 
when considered with the previous evidence of record, help 
establish a fact necessary to substantiate the claim, which 
had not been previously established.

In sum, while the evidence submitted since the decision of 
February 1961 for the most part is new in that it was not 
previously of record, it is not material to a claim of 
entitlement to service connection for rheumatic heart 
disease, and, as noted above, the Board thus lacks 
jurisdiction to reach and adjudicate the underlying claim.  
Barnett, supra.  Accordingly, the Board finds that new and 
material evidence has not been received; the claim of 
entitlement to service connection for rheumatic heart disease 
is not reopened.  38 C.F.R. § 3.156.  


ORDER

New and material evidence having not been received to reopen 
a claim of entitlement to service connection for rheumatic 
heart disease, the appeal is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



